DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

3.       Accordingly, claims 1-6 are pending and being examined. Claim 1 is independent form.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	Claims 1-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

5-1.	Regarding claim 1, the claim recites “a processing unit determines a variation of the intrinsic facial feature between the first image and the second image, the variation of the intrinsic facial feature being expressed as a variation of a physical quantity describing the absolute state of said intrinsic facial feature, without determining a value of the physical quantity quantifying said absolute state of the intrinsic facial feature in the first image and in the second image” in lines 9-14. However, it cannot be understood how such “a variation of the intrinsic facial feature between the first image and the second image”, which “[describes] the absolute state of said intrinsic facial feature”, can be determined by a processing unit “without determining a value of the physical quantity quantifying said absolute state of the intrinsic facial feature in the first image and in the second image”.

Paragraph [0048] of applicant originally filed and published specification discloses: “As indicated above, this angle variation can for example be a rotation or an angle difference. The variation of the pose can be expressed by rotation angle values or angle differences. Typically, a variation of an intrinsic facial feature such as the pose of the face can be expressed according to angles relative to the axes of the face, and in particular as explained above by a yaw angle, pitch angle or roll angle difference. However it is possible (and easier) to use angles relative to the axes of the imager 3, because the processing is done on images acquired by the imager 3. For reasons of simplicity, the example here uses angle differences relative to axes of the face.” 
According to the disclosure in Paragraph [0048], it is apparent that: “a variation of the intrinsic facial feature between the first image and the second image”, which “describes the absolute state of said intrinsic facial feature”, is determined by a processing unit through “determining a value of the physical quantity quantifying said absolute state of the intrinsic facial feature in the first image and in the second image”, such as “the axes of the face” and “the axes of the imager”, each of which is a reference value quantifying the absolute state of the pose (i.e., the intrinsic facial feature) in a face image. Therefore, the claimed invention is contradictory to the disclosure of the applicant’s specification

Paragraph [0049] of applicant originally filed and published specification discloses that “[t]he processing unit can thus determine a yaw angle difference around the vertical axis 20 between the face from the first image and the face from the second image.” According to the above disclosure and Figure 1, it is apparent that “the vertical axis 20 between the face from the first image and the face from the second image” is “a value of the physical quantity quantifying said absolute state of the intrinsic facial feature in the first image and in the second image.” Thus, the claimed invention is contradictory to the disclosure of the applicant’s specification.

According to common knowledge, for example, to determine an angle difference/variation             
                Δ
                φ
                =
                
                    
                        φ
                    
                    
                        1
                    
                
                
                    
                        -
                         
                        φ
                    
                    
                        2
                    
                
            
         between two face directions             
                
                    
                        φ
                    
                    
                        1
                    
                
                 
            
        and             
                
                    
                        φ
                    
                    
                        2
                    
                
                 
            
        must first determine a coordinate system/value to quantify a state of a face direction             
                
                    
                        φ
                    
                    
                        1
                    
                
                 
            
        and             
                
                    
                        φ
                    
                    
                        2
                    
                
            
        . Without determining a value of an angle quantifying a state of the face direction in a face image as recited in claim 1, the angle difference cannot be determined. Thus, the claimed invention is contradictory to the disclosure of the applicant’s specification and common knowledge as well.

The specification is not enabling since it would require one of ordinary skill in the art undue experimentation to determine what applicant intended “a processing unit determines a variation of the intrinsic facial feature between the first image and the second image, the variation of the intrinsic facial feature being expressed as a variation of a physical quantity describing the absolute state of said intrinsic facial feature, without determining a value of the physical quantity quantifying said absolute state of the intrinsic facial feature in the first image and in the second image” to mean. The specification does not provide any working examples to assist in enabling one skilled in the art to make and/or use the claimed invention.

5-2.	Likewise, the dependent claims are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-7, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2019/0147269, hereinafter “Aoi”). US 2019/0147269 is the English version application of CN109774723 cited in the previous office action as noticed by applicant.

Regarding claim 1, Aoi discloses a method for analysis of an intrinsic facial feature of a face presented in a field of acquisition of an imager (the method and system for monitoring a driver based on facial recognition using the face images of the driver; see fig.1 and para.71), said face comprising an intrinsic facial feature with an absolute state which could be voluntarily modified by an individual presenting a face, and related to said face without any acquired image (the system may acquire a face image of a driver at a state which could be voluntarily modified by the driver in a pitch, yaw, or roll angle; see 21 of fig.1 and para.82), the method comprising: 
the imager acquires a first image of a face presented in the field of acquisition thereof, then the imager acquires a second image of the face presented in the field of acquisition thereof, with the intrinsic facial feature of the face presented appearing in the first image and in the second image (the camera in the system may acquire a number of face images from a driver who is operating a vehicle; see 12a of fig.3 and para.119-120; also see S21 of fig.6 and para167); 
based on the face images, a processing unit determines a variation of the intrinsic facial feature between the face images (to calculate the pose difference/deviation, the system may determine “the reference value representing the reference of the face direction of the driver and store it in “the face direction storing part 13b” based on the acquired images; see 12a, 13a, 12b, and 13b of fig.3, and para.136; also see S22 of fig.6 and para.169), the variation of the intrinsic facial feature being expressed as a variation of a physical quantity describing the absolute state of said intrinsic facial feature, the deviation is the difference/deviation to the reference value, that is, the deviation is a relative value to the reference value instead of absolute state of the face direction; see S23 of fig.6 and para.172); 
based on the variation of the intrinsic facial feature, the processing unit determines a state of the face presented in the field of acquisition of an imager (based on the face angle difference, the system may determine whether the driver is a state of fatigue/sleepless; see para.174) and performs an action depending on the state of the face presented (the system may then notify the driver to stop the vehicle; see S25 of fig.6 and para.178-180).

The mere difference between the claimed invention and the system in Aoi is that: “the variation” in the former is calculated based on the difference between “the first image and the second image” as recited in the claim; “the deviation” in the latter is calculated based on “the difference between the face direction of the driver detected in step S21 and the reference of the face direction” as recited in paragraph [0169], wherein “the reference of the face direction” is corresponding to a state at where the driver can be estimated to “remain unchanged” and “be looking in the straightforward direction of the vehicle” (see para.34, para.133). It would have been obvious and straightforward for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that: “the face direction of the driver detected in step S21” recited in the system in Aoi can be mapping to the one of “the first image and the second image” recited in the claimed invention, and “the reference of the face direction” recited in the system in Aoi can be mapping to the other of “the first image and the second image” recited in the claimed invention. To do so, it would amount to a simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, Aoi discloses the method according to claim 1, wherein the variation of the intrinsic facial feature corresponds to a variation of the three-dimensional geometry of the face presented (3D orientations; see para.151).

Regarding claim 3, Aoi discloses the method according to claim 1, wherein the variation of the intrinsic facial feature is a rotation, and/or a deformation, and/or a movement of the intrinsic facial feature between the first image and the second image (3D orientations; see para.151).

Regarding claim 4, Aoi discloses the method according to claim 1, wherein the variation of the intrinsic facial feature is: - a variation of the pose of the face, and/or - a variation of a pose of at least one eye, and/or - a variation of opening of at least one eyelid, and/or - a shape variation of the mouth and/or a shape variation of an eyebrow (3D orientations; see para.151).

Regarding claim 5, Aoi discloses the method according to claim 1, wherein the variation of the intrinsic facial feature is a variation of the pose of the face defined by a variation of an angle representative of the orientation of the face, and wherein the at least one angle representative of the orientation of the face is a yaw angle around a vertical axis, and/or a pitch angle around a first horizontal axis, and/or a roll angle around a second horizontal axis (“angle difference”; see para.172).

Regarding claim 6, Aoi discloses the method according to claim 1, comprising a step of detection of the face in each of the first image and the second image prior to the determination of the variation of the intrinsic facial feature between the first image and the second image (see fig.6), where said step of detection of the face comprises the determination of a region of interest in an image corresponding to the localization of the face in said image, the variation of the intrinsic facial feature between the first image and the second image being determined from a first region of interest in the first image and a second region of interest in the second image (perform search processing of the face region from the image; see para.147).

Regarding claim 7, Aoi discloses the method according to claim 1, wherein the variation of the intrinsic facial feature between the first image and the second image involves a calculation model that takes as input the first image and the second image or regions of interest thereof, or a difference between the first image and the second image or regions of interest thereof, where the output of the calculation model is at least one rotation and/or one difference of a value representative of the variation of the intrinsic facial feature (see input S21 and output S22 in fig.6 and the corresponding paragraphs).

Regarding claim 10, Aoi discloses the method according to claim 1, wherein the first image and the second image belong to a sequence of images acquired by the imager (see S21 of fig.6), and the processing unit implements a tracking of the absolute state of the intrinsic facial feature based on images from the acquired sequence by using a recursive filter combining information on the absolute state of the intrinsic facial feature in an image from the sequence of images and a variation of the intrinsic facial feature between successive images from the sequence of images (see S22-S25 of fig.6 and the corresponding paragraphs).

Regarding claim 11, Aoi discloses the method according to claim 1, wherein the state of the face presented is a state of attention, and in which the action done by the processing unit is an implementation of a method for monitoring a driver (see S23-S25 of fig.6 and the corresponding paragraphs).

Regarding claim 15, 16, each of themis an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

9.	Claim 8-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2019/0147269, hereinafter “Aoi”) in view of Wang et al (US2019/0102608, hereinafter “Wang”). 

Regarding claim 8, Aoi does not disclose, wherein the calculation model is a neural network, a support- vector machine or a decision tree. However, machine learning technologies are well known and widely used in the field of facial recognition. As evidence, in the same field of endeavor, Wang teaches wherein the calculation model is a neural network, a support- vector machine or a decision tree (DLNN for human face recognition; see para.60). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Wang into the teachings of Aoi by using a DLNN to perform face recognition as taught by Wang in order to identify an entity based on the images of the entity (see Abstract).

Regarding claim 9, the combination of Aoi and Wang discloses the method according to claim 7, wherein the calculation model is configured during a supervised learning phase using a database of images having faces having various states of the intrinsic facial feature (Aoi: database 13b, 13d of fig.3; see para.171; Wang: image processing and training the DLNN, see para.60), the values quantifying the states of the intrinsic facial feature being recorded (Aoi: image processing; see fig.5 and the corresponding paragraphs), the image data being augmented by image degradation and/or positioning defects of the region of interest (Wang: image processing and training DLNN, see para.60).

Regarding claim 12, Aoi discloses the claimed invention except for that “the processing unit is an implementation of a fraud detection method based on the variation of the intrinsic facial feature between the first image and the second image”. However, in the same field of endeavor, Wang teaches the processing unit is an implementation of a fraud detection method based on the variation of the intrinsic facial feature between the first image and the second image, where the processing unit authenticates or not the face presented in the field of acquisition of the imager depending on the result of the fraud detection method (the facial images based “liveness detection process” for detecting a fraudulent user; see fig.10 and para.81). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Wang into the teachings of Aoi by using a DLNN to perform face recognition as taught by Wang in order to identify a user based on the facial images of the user (see fig.10).

Regarding claim 13, the combination of Aoi and Wang discloses the method according to claim 12, wherein the fraud detection method uses a challenge, and the authentication is based on the comparison between on the one hand the variation of the intrinsic facial feature between the first image and the second image and on the other hand a variation of the intrinsic facial feature expected in response to the challenge (Wang: prompt user to change facial movements; see 1010 of fig.10).

Regarding claim 14, the combination of Aoi and Wang discloses the method according to claim 12, wherein the variation of the intrinsic facial feature is a pose variation of the face, and the fraud detection method implements a technique of structure acquired from a movement, SfM (Wang: prompt user to change facial movements; see 1010 of fig.1), and the authentication is based on the three-dimensional geometry of the face shown, where the implementation of the SfM technique is conditioned on the fact that the pose variation of the face between the first image and the second image is greater than a threshold (Wang: threshold; see para.49).

Response to Arguments
10.	Applicant’s arguments, on pages 6-7 of applicant’s response filed on 09/22/2022, with respects to the rejections under 35 USC 112(a), have been fully considered, but they are not persuasive. 

Applicant contends that “[a] variation of a physical quantity needs to be expressed in a unit and a reference frame, but a unit or a reference frame is not a value of the physical quantity quantifying said absolute state”. (The emphases added by the examiner.) The examiner respectfully disagrees with the contention. It is because a reference frame, a reference direction, or a reference pose is an absolute state of the face of a driver which quantifies a specific face orientation of the driver. 

Rather, as shown in the top diagram, on page 7 of applicant’s response, which is copied as below:

    PNG
    media_image1.png
    246
    246
    media_image1.png
    Greyscale


where the dash/reference line past the point O is called a reference orientation which indicates an absolute face state/pose; and then the deviation △φ = φ2- φ1 is determined based on the [absolute] reference orientation. As such, the illustration and explanation given by applicant, on pages 6-7, rather further proves that, to determine the deviation between the two face orientations, an absolute reference face orientation (or, an absolute reference coordinate system) must be determined in advance. Therefore, the claimed invention is not found support from the originally filed specification. It would require one of ordinary skill in the art undue experimentation to determine what applicant intended “a processing unit determines a variation of the intrinsic facial feature between the first image and the second image, the variation of the intrinsic facial feature being expressed as a variation of a physical quantity describing the absolute state of said intrinsic facial feature, without determining a value of the physical quantity quantifying said absolute state of the intrinsic facial feature in the first image and in the second image” to mean. Thus, the claimed inventions are failing to comply with the enablement requirement. The rejections are proper.

11.	Applicant’s arguments, on pages 8-9 of applicant’s response filed on 09/22/2022, with respects to the rejections under 35 USC 103, have been fully considered, but they are not persuasive. It is because, in the first instance, as explained above, the applicant’s originally filed specification does support “determines a variation of the intrinsic facial feature between the first image and the second image, the variation of the intrinsic facial feature being expressed as a variation of a physical quantity describing the absolute state of said intrinsic facial feature, without determining a value of the physical quantity quantifying said absolute state of the intrinsic facial feature in the first image and in the second image” as recited in the independent claims. In the second instance, the difference between the claimed invention and the system of Aoi is obvious. Specifically, “the variation” of the claimed invention is calculated based on the difference between “the first image and the second image” as recited in the claim. On the other hand, “the deviation” of the system of Aoi is calculated based on “the difference between the face direction of the driver detected in step S21 and the reference of the face direction” as recited in paragraph [0169], wherein “the reference of the face direction” is corresponding to a state at where the driver can be estimated to “remain unchanged” and “be looking in the straightforward direction of the vehicle” (see para.34, para.133). In other words, the reference of the face direction of the system of Aoi amount to the first image of the claimed invention. It would have been obvious and straightforward for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that: “the face direction of the driver detected in step S21” recited in the system in Aoi can be mapping to the one of “the first image and the second image” recited in the claimed invention, and “the reference of the face direction” recited in the system in Aoi can be mapping to the other of “the first image and the second image” recited in the claimed invention. To do so, it would amount to a simple substitution of one known element for another to obtain predictable results.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        12/7/2022